 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                    ***
 4    CHANDRAWATTIE IKHIEDE,                                Case No. 2:19-cv-01853-APG-EJY
 5                           Plaintiff,
                                                            ORDER DISMISSING CASE
 6          v.
 7    KEVIN PERSAUD,
 8                           Defendant.
 9

10          I previously ordered plaintiff Chandrawattie Ikhiede to show cause in writing why this

11   action should not be dismissed for lack of subject matter jurisdiction. ECF No. 3. I advised

12   Ikhiede that failure to do so by November 22, 2019 would result in dismissal without prejudice.

13   Id. Ikhiede did not respond.

14          I THEREFORE ORDER that this action is DISMISSED without prejudice for lack of

15   subject matter jurisdiction. The clerk of court is instructed to close this case.

16          DATED this 27th day of November, 2019.

17

18                                                          ANDREW P. GORDON
                                                            UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
